DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4 have been considered but are moot because the new ground(s) of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments
[e.g., in view of applicant’s amendments now requiring that the external pump assembly be configured with respect to a fuel tank and a fuel distribution block, the claimed invention(s) is/are now fairly rendered obvious in view of the combination of prior art references discussed below];
[e.g., the previously cited prior art reference US 6192918 B1 (Jaasma) teaches all of the claim limitations concerning the structural and/or sealing configuration of the pump assembly and/or base tank valve adaptor, and the analogous previously cited prior art reference US 6955156 B2 (Noda) teaches the limitations concerning the provision of having a pump assembly be provided between a fuel tank and a fuel distribution block, such that said pump assembly is provided with the fuel and/or overflow line configuration(s) claimed, and to an extent that the claimed invention(s) would be obvious over Jaasma in view of Noda (further noting that each respective pump assembly is configured so as to ensure that liquid fuel exits the pump assembly toward downstream components without a phase change)];
[e.g., the claimed invention(s) merely equating to the utilization of the fuel pump assembly per Jaasma between a fuel tank and a fuel distribution block (a well-known location for providing a fuel pump assembly)]. See detailed rejection below.

Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:
Claim 1, line 6 recites “external fuel pump assembly”, and should be corrected to read “external pump assembly” for clarity/consistency.
The preamble of claims 2 and 4 recites “The external pump assembly of claim 1”, and should be corrected so as to reference the liquid injected propane fuel system that the invention per the independent claim 1 is directed to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the claim provides for a “pressure controlled” overflow line. The claim is rendered indefinite such that it is not exactly clear as to how said overflow line is pressure controlled [e.g., is the pressure control with respect to a non-claimed valve, system/pump pressure, electrical/electronic controls, etc.?]; [e.g., without knowing exactly what enables the pressure controlled functionality, the claimed subject matter is unclear].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being obvious over US 6192918 B1 (Jaasma) in view of US 6955156 B2 (Noda).
Regarding claim 1, Jaasma (Figure 1) teaches a liquid injected propane fuel system (see Fig. 1 in conjunction with column 2, lines 53-65) comprising:
an external pump assembly (the entirety of Fig. 1) [e.g., external with respect to upstream and/or downstream components];
said external pump assembly comprising:
a cylinder (1) and a base tank valve adaptor (4 and 5);
said cylinder having a first end [e.g., lower end] and an opposite second end [e.g., upper end] and an internal cylinder wall (1, 2, 3), wherein said internal cylinder wall defines a cavity [e.g., space] of said cylinder (see Fig. 1);
a pump (11) positioned on said first end within said cavity [e.g., on the first end with respect to being directly above the lower end, and/or on the first end with respect to the feet (18) that are configured to rest on the bottom of the external pump assembly];
said second end having a first opening for provision of a liquid propane fuel (see Fig. 1) [e.g., the first opening defined where the fuel line 13 extends through the base tank valve adaptor portion 4];
said second end having a second opening for a disbursement of said liquid propane fuel from said external pump assembly without a phase change (see Fig. 1 in conjunction with abstract and column 3, lines 7-11) [e.g., the second opening defined where the fuel line 12 extends through the base tank valve adaptor portion 4]; [e.g., note that the aforementioned excerpts further provide that vaporization of the LPG is prevented, and as such, one of ordinary skill in the art can infer that the LPG (or liquid propane) is pumped as a liquid (or without a phase change)]; and
said base tank valve adaptor in sealable and removable communication with said second end (see Fig. 1 in conjunction with column 1, lines 52-58 and column 2, lines 53-65) [e.g., in sealable and removable communication via seals 23 and 20].
Jaasma fails to teach wherein the liquid injected propane fuel system includes a fuel tank and a fuel distribution block, such that the external pump assembly is fluidly coupled between said fuel tank and said fuel distribution block, and such that the external pump assembly is configured to receive liquid propane fuel from said fuel tank and disburse the liquid propane fuel to said fuel distribution block [e.g., in other words, Jaasma fails to expressly teach a fuel tank provided upstream from the external pump assembly, and a fuel distribution block provided downstream from the external pump assembly].
However, Noda (Figure 1) teaches an analogous liquid injected fuel system (100), and wherein the provision of having an external pump assembly (1) fluidly coupled between a liquid fuel tank (4) [e.g., noting that the fuel per Noda is DME (dimethyl ether), of which is commonly known as synthetic LPG, or synthetic propane] and a fuel distribution block (32), such that the external pump assembly is configured to receive liquid fuel from said fuel tank [e.g., via fuel line 52] and disburse the liquid fuel to said fuel distribution block [e.g., via fuel line 3] is well-known in the relevant art(s) concerning liquid injected fuel systems, engine fuel system pumping configurations, etc. (see Fig. 1 in conjunction with column 1, lines 8-10), and as such, it would merely involve routine skill in the art to accordingly provide the external pump assembly per Jaasma between a fuel tank and a fuel distribution block [e.g., one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application, without exercising inventive skill].
Similarly, in consideration that Jaasma and Noda are both relevant to at least the same general field(s) of endeavor concerning liquid injected fuel systems, engine fuel system pumping configurations, etc., the result(s)/effect(s) to be yielded via providing the external pump assembly per Jaasma between a fuel tank and a fuel distribution block in the manner claimed would be highly predictable [e.g., in view of the teachings per Noda and/or basic engineering logic, one skilled in the art would readily expect the aforementioned configuration to accordingly enable pressurized fuel to be delivered from the fuel tank to the fuel distribution block and/or internal combustion engine injector(s)].
Regarding claim 2, Jaasma in view of Noda teaches the invention as claimed and as discussed above. Jaasma fails to expressly teach a bore extending through said internal cylinder wall fluidly coupled to a fuel line.
However, Noda (Figure 1) teaches an analogous liquid injected fuel system (100), and wherein the corresponding pump assembly (1) has a bore extending through the internal wall fluidly coupled to a fuel line (52) (see Fig. 1) [e.g., observe where the fuel line 52 extends through the pump assembly 1]; see rationale(s) as discussed with regard to claim 1.
Regarding claim 4, Jaasma in view of Noda teaches the invention as claimed and as discussed above. Jaasma fails to expressly teach wherein the base tank valve adaptor is fluidly coupled to a pressure controlled overflow line, wherein liquid propane fuel may be returned to the fuel tank.
However, Noda (Figure 1) teaches an analogous liquid injected fuel system (100), and wherein the corresponding base tank valve adaptor portion [e.g., defined by the structure(s) at and/or directly beneath the reference numeral 2 indicating pump elements] of the pump assembly (1) is configured such that said portion is fluidly coupled to a pressure controlled overflow line (8), wherein the liquid fuel may be returned to the fuel tank (see Fig. 1 in conjunction with column 8, lines 28-37) [e.g., noting that the overflow line is “pressure controlled” with respect to one or more of system pressure and the check valve 91]; see rationale(s) as discussed with regard to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747